[Cite as Ohio State Bar Assn. v. Cleminshaw, 137 Ohio St.3d 576, 2013-Ohio-5200.]




                OHIO STATE BAR ASSOCIATION v. CLEMINSHAW.
       [Cite as Ohio State Bar Assn. v. Cleminshaw, 137 Ohio St.3d 576,
                                   2013-Ohio-5200.]
Unauthorized practice of law—Questioning witness during an administrative
        hearing—Consent decree—Injunction issued.
(No. 2013-1346—Submitted September 11, 2013—Decided December 5, 2013.)
       ON FINAL REPORT by the Board on the Unauthorized Practice of Law
                        of the Supreme Court, No. UPL 11-06.
                                ____________________
        Per Curiam.
        {¶ 1} Pursuant to Gov.Bar R. VII(5b), the Board on the Unauthorized
Practice of Law has recommended our approval of a consent decree proposed by
relator, Ohio State Bar Association, and respondent, John D. Cleminshaw. We
accept the board’s recommendation and approve the proposed consent decree as
submitted by the parties as follows:


                Whereas, Respondent is not and has never been an attorney
        admitted to practice, granted active status, certified to practice law
        in the State of Ohio pursuant to Rules I, II, III, IV or V of the
        Supreme Court Rules [for] the Government of the Bar;
                Whereas, on December 1, 2010, Robert D. Mellinger filed
        a complaint with the Ohio State Bar Association Unauthorized
        Practice of Law Committee [“OSBA UPL Committee”] alleging
        that John Cleminshaw engaged in the unauthorized practice of law
        by cross-examining him while he was a witness in a hearing before
                      SUPREME COURT OF OHIO




the Wayne County Board of Revision as an appraiser for the
Orville Shopping Center;
       Whereas, Respondent admits that while retained as a
consultant real estate appraiser by the Wayne County Board of
Revision, he questioned Mr. Mellinger, while Mr. Mellinger
appeared as a witness;
       Whereas, Respondent admits that his conduct constituted
the unauthorized practice of law;
       Whereas, Respondent has ceased engaging in the type of
conduct described in the complaint and has ceased doing so since
August of 2010;
       Whereas, respondent agrees not to engage in said conduct
or in any other conduct that would constitute the unauthorized
practice of law into the future;
       Now, therefore, upon the consent of the parties affixed
hereto, it is hereby ordered and decreed as follows:
       1. Respondent shall not examine witnesses or otherwise
participate in a County Board of Revision hearing through any
conduct that would constitute the unauthorized practice of law;
       2. This consent Decree does not prohibit Mr. Cleminshaw
from attending hearings of County Board of Revisions as a
consultant to, and provide advice to Panel Members of the Board
of Revision during said hearings;
       3. Based upon the facts: that Respondent was unaware that
his conduct constituted the unauthorized practice of law at the time
he undertook said activities; that Respondent has ceased and
desisted said activities and has not engaged in such activities since
he was first put on notice of the investigation by the Relator on




                                    2
                              January Term, 2013




       January 12, 2011; that Respondent completely cooperated with the
       investigation by the OSBA UPL Committee with respect to the
       complaints against him; that no harm came to any third party as a
       result of his conduct; and that Respondent has agreed to cease and
       desist said conduct in the future, as well as any conduct that
       constitutes the unauthorized practice of law, no civil penalty shall
       be applied.
              4. There are no costs that have been incurred.
                                                                      So ordered.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ____________________
       William Hicks and Eugene Whetzel, for relator.
       Thompson Hine, L.L.P., Frank DeSantis, and John R. Mitchell, for
respondent.
                         ________________________




                                        3